Citation Nr: 0626009	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-30 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for defective hearing.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

 Appellant and his son


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1940 to October 
1945.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania.  In 
September 2005, the Board remanded the matter to the Appeals 
Management Center (AMC) in Washington, D.C., for further 
development.

A Travel Board hearing was held before the undersigned in 
December 2003.  At that hearing, a Veterans Benefit Counselor 
from VA assisted the veteran in his presentation.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  An unappealed February 1984 rating decision denied the 
veteran's claims for service connection for both defective 
hearing and tinnitus.  It was held that the veteran's 
disorders were not established by his service medical 
records, and that any hearing loss was not shown during any 
post-service applicable period.  The veteran was notified of 
the RO's action and did not perfect an appeal of the RO's 
determinations.  This is the last final decision on any basis 
as to the veteran's hearing loss and tinnitus.

2.  The evidence added to the record since the February 1984 
rating decision is duplicative or redundant, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
both defective hearing and tinnitus.





CONCLUSION OF LAW

The February 1984 RO rating decision which denied service 
connection for defective hearing and service connection for 
tinnitus was final, and new and material evidence has not 
been received to reopen the claims of entitlement to service 
connection for defective hearing and entitlement to service 
connection for tinnitus.  38 U.S.C.A. §§ 5100-5103A, 5106, 
5107, 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303 (2001-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has attempted to 
obtain records of treatment reported by the veteran 
addressing his claims.  

In September 2005, the Board remanded this matter to the AMC, 
in part, because the RO's August 2002 VCAA notice letter did 
not inform the veteran of the recently amended version of 
38 C.F.R. § 3.156 concerning the definition of the new and 
material evidence standard he would need to meet to reopen 
his claims.  In a letter sent to the veteran in October 2005, 
the AMC did inform the veteran of the revised version of the 
new and material evidence standard  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  On March 31, 2006, the Court issued 
another decision spelling out the applicability of the VCAA 
when a veteran seeks to reopen a previously denied final 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court 
has permitted a prejudicial error analysis in the context of 
the VCAA duty-to-notify.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  Here, the Board finds no possibility of 
prejudicial error to the veteran in proceeding with this 
appeal.  As explained below, new and material evidence has 
not been submitted to reopen the veteran's service connection 
claims.  Therefore, neither the degree of disability nor the 
effective date of an award will be assigned in this case.  
Any lack of notice as to these matters now required by 
Dingess and Hartman, or insufficient notice on new and 
material evidence or the information and evidence required to 
substantiate the underlying claims now required by Kent, 
constitutes harmless error here.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  New and Material Evidence

The veteran filed the current request to reopen his claims 
for service connection for both defective hearing and 
tinnitus in July 2002.  Under pertinent legal authority, VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of 
the claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  The Board must take note of the basis of 
the RO's prior denial of the veteran's claims in determining 
whether new and material evidence was received to reopen his 
claims and whether the veteran received proper notice under 
the VCAA.  See Kent, supra.  The RO, in a February 1984 
determination, denied the veteran's claims for service 
connection for both defective hearing and tinnitus.  The RO 
found at that time that the veteran's disorders were not 
established by his service medical records, and any hearing 
loss was not shown during any post-service applicable period.  

The veteran was notified of the 1984 rating decision, but did 
not initiate an appeal.  Accordingly, those denials of 
service connection are final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

In making the determination whether new and material evidence 
has been received, the Board must look at all of the evidence 
submitted since the time that the claims were finally 
disallowed on any basis, not only since the time that the 
claims were last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
February 1984 decision, which was the last final adjudication 
that disallowed the veteran's claims.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claims was filed in July 2002, the regulations in effect 
since August 29, 2001 apply.  Those new provisions provide 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The evidence of record at the time of the RO's February 1984 
decision that denied entitlement to service connection for 
both defective hearing and tinnitus includes the veteran's 
service medical records.  

Service medical records reveal that when examined for 
enlistment in August 1940, for flight duty in April 1945, and 
for discharge in August 1945 the veteran's hearing was 15/15, 
bilaterally, on the whispered voice test.  When examined in 
April 1945, the veteran denied ringing or buzzing sounds 
about the ears.

September and October 1945 service medical records reflect 
the veteran's discharge examination and noted no defects, but 
for unspecified dental problems.

The veteran underwent a VA examination in November 1983.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
35

95
LEFT
         
5
 5
55

75

Speech discrimination scores were 92 percent for the 
veteran's right ear and 80 percent for his left ear.  
According to the examination report, the veteran had moderate 
to severe sensorineural hearing loss (SNHL) at 2000 Hertz 
through 8000 Hertz.  His speech discrimination scores for the 
left ear were fair to good and noted as excellent for the 
right ear. 

The VA examination report of November 1983 also noted a 
diagnosis of bilateral hearing deficit with tinnitus.  The 
bilateral tinnitus was described as severe and constant.

The February 1984 RO rating decision was final based upon the 
evidence then of record.  However, the claims therein will be 
reopened if new and material evidence is submitted.  

Evidence received since the February 1984 rating decision 
includes a private audiogram in 1995, VA medical records 
dated between February 1999 and February 2006, and the 
veteran's oral and written statements in support of his 
claims.

An August 1995 private medical record from Reading Hospital 
in Reading, Pennsylvania, includes audiogram findings, 
conducted with hearing aids, in pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
60
75
LEFT
        
25
10
50
65
50

Speech discrimination scores were 90 percent for the 
veteran's right ear and 80 percent for his left ear.  A 
written statement from the veteran dated in December 2003 and 
attached to a copy of the 1995 audiogram states his physician 
administered this test in 1995 and told him that he had 
tinnitus and hearing loss.  Further, he states the physician 
had hearing aids made up for each of the veteran's ears as a 
result.  

A January 2001 VA outpatient medical record reflects the 
veteran's initial audiologic evaluation at the Coatesville VA 
Medical Center (VAMC).  He complained of decreased bilateral 
hearing first noticed more than 40 years ago.  He also 
complained of periodic bilateral tinnitus.  It was noted the 
veteran had 20 year old in-the-ear hearing aids that he had 
purchased on his own.  Bilateral SNHL with word 
discrimination score results consistent with pure tone 
readings were noted and notching suggested noise-induced 
hearing loss.

A May 2001 VA outpatient medical record reflects the veteran 
was fitted with and oriented to a hearing aid at the 
Coatesville VAMC.  June 2001 VA outpatient medical records 
reflects repair of the hearing aid.

In both a March 2003 signed statement and an e-mail sent to 
the VA, the veteran states that in the summer of 1945 he 
reported to the sick bay at El Toro air base for hearing loss 
and ringing in his ears; that the doctor at El Toro sent him 
to Riverside Naval Hospital; and that the hearing doctor at 
that hospital said his ear problem would go away when he got 
out of the Marines and away from open cockpit dive bombers.  
The veteran explained that the tail gunner, backup pilot and 
radio operator had to fly with their cockpit open so that the 
guns could fire while the pilot of the dive bomber could fly 
with his cockpit shut.   Bombers such as the veteran faced 
noise from the 1200 horsepower engine and constant air rush 
noise.  The veteran's statement said the whispered voice test 
was administered, but does not report its results.  He 
concedes his service medical records have no mention of his 
visit to Riverside and explains the El Toro sick bay doctor 
did not record any of this in his service medical records.  
He said he knew this because of sloppy record keeping at El 
Toro.  He explained that once he had to retake all of his 
shots because they were not recorded the first time.  
Further, he states that all World War II dive bombers that he 
knew currently had the same ear problems.

The veteran testified at a personal hearing at the RO in 
December 2003 about his duty as a tail gunner in dive bombers 
in the Pacific theater during World War II.  When using the 
guns, he had to fly in an open cockpit without ear 
protection.  After about two years, he then trained pilots 
and ran a gunnery school at the El Toro base.  He was sent to 
a hearing specialist in August 1945 when he complained of 
hearing problems in sick bay.  According to the veteran, this 
hearing specialist said the veteran had a high noise level, 
but that it would go away when he left the service.  The 
veteran testified that common sense should establish the 
connection between his duty in service in World War II and 
his hearing problems.  He indicated that he did not consult a 
doctor for his hearing problems until 1995 or sometime after 
his 1983 VA examination.  He said he could try to obtain a 
doctor's statement from the physician who prescribed his 
hearing aids.  There is no physician statement found in the 
claims file.

The Board's September 2005 remand requested VA ask the 
National Personnel Records Center (NPRC) to conduct a search 
for any additional service medical and personnel records, in 
particular, a search for specific records from the Riverside 
Naval Hospital dated from August 1945 to November 1945.  The 
veteran had noted in his Substantive Appeal (VA Form 9) that 
he was sent there during the summer of 1945 from the Marine 
Corps air base in El Toro, California, to be treated for 
ringing in his ears.  Information in the claims file shows 
the AMC requested such information, but that NPRC reported 
back in November 2005 that either those records did not 
exist, or NPRC does not have them, or that further efforts to 
locate those records at NPRC would be futile.

The evidence added to the file in the context of the attempt 
to reopen the claims of entitlement to service connection for 
both defective hearing and tinnitus essentially fails to 
address the inadequacies of the veteran's claims at the time 
of the prior denial in February 1984.  In this respect, the 
additional evidence submitted does not suggest that the 
veteran had service-connected hearing disorders, and the VA 
medical records do not support the veteran's contention that 
such disorders were incurred during his period of active 
service.

Here, as was the case at the time of the RO's 1984 decision, 
the medical evidence fails to demonstrate that the veteran 
has any defective hearing or tinnitus as a result of active 
military service.

Consequently, the Board finds that the evidence received 
since the February 1984 RO decision is cumulative and 
redundant of the evidence previously considered by the RO, 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for defective hearing or the 
claim for service connection for tinnitus to warrant 
reconsideration of the merits of the claims on appeal.  As 
the evidence received since the February 1984 RO decision is 
not new and material, it follows that the claims for service 
connection for both defective hearing and tinnitus may not be 
reopened.








ORDER

New and material evidence not having been received, the 
veteran's application to reopen the claim of entitlement to 
service connection for defective hearing is denied.

New and material evidence not having been received, the 
veteran's application to reopen the claim of entitlement to 
service connection for tinnitus is denied.




____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


